DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the shading of the drawings is inappropriate. The shading of the drawings does not aid in the understanding of the invention.  
Fig. 6 is objected to as the graph is missing units.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “resulting jigs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 1 and 4 objected to because of the following informalities:  Appropriate correction is required.
Claim 1:
“a vibration-proof parts” (line 2-3) should be --vibration-proof parts-- as it is plural.
“a center-weighted weights” (line 3) should be --center-weighted weights-- as it is plural.
“a resulting jigs” (line 3) should be --resulting jigs-- as it is plural and the period should be removed.
“a heavy” (line 3) is objected to as it is unclear what it is. 
“an inertial sensor blocks” (line 3) should be --inertial sensor blocks-- as it is plural.
“anti-vibration elements are designed with a stainless steel material located in a square base, and a special round rubber” (lines 5-6) should be -- anti-vibration elements are designed with a stainless steel material, located in a square base, and a special round rubber--.

Claim 4: 
“Methods” (line 1) should be method as a single method is claimed.
“a anti-vibration system” should be --an anti-vibration system--.
“includes” (line 2) should be --including--.
“inertial block sensor” (line 11) should be --inertial block sensor,--.
“Damper coefficient” (line 15) should be --damper coefficient--.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
The examiner is unable to ascertain the metes and bounds of “a heavy” (line 3).
The examiner is unable to ascertain the metes and bounds of “high elastic characteristics” (line 6-7). It is unclear what constitutes “high”. The term is indefinite.
The examiner is unable to ascertain the metes and bounds of “good heat resistance” (line 7). It is unclear what constitutes “good”. The term is indefinite.
The examiner is unable to ascertain the metes and bounds of “appropriate stiffness” (line 7). It is unclear what constitutes “appropriate”. The term is indefinite.
“the box is tightly attached” (line 8) is rejected because it is unclear what the box is attached to.
“heavy weights and jigs” (line 9) are rejected as heavy weights and jigs lacks proper antecedent basis. It is unclear whether the jigs are the same as the positively recited “resulting jigs”.
“which is tightened to prevent mechanical contamination as much as possible” (line 10) is rejected as it is unclear what is tightened and how.
“components” (line 11) lacks proper antecedent basis. It is unclear whether these components are the same as the “main components” recited.
“the system” (line 12) lacks proper antecedent basis. It is unclear whether this is the same as the “Passive anti-vibration system”.
Claim 4: 
It is unclear what “anti-vibration technical requirements for inertial sensor blocks” (line 3) comprises of and how it is received or from what source.
The examiner is unable to ascertain the metes and bounds of “learn and evaluate the value directly affecting each request” (line 4). It is unclear as to what this value is and how it is learned.
The steps of how the “design space anti-vibration system” (line 5) is performed appears to be missing. It is unclear how the size of the case is determined. It is unclear as to what a desired cutoff frequency, interference time would be, and it is unclear as to what comprises technical analysis of inertial sensor blocks. Step 1 is unclear and appears to be missing steps and fails to define what is performing this step.
“the weight”, “the structure”, “the jigs, screws and sensor blocks” (line 7) lacks proper antecedent basis.
“the transfer function” (line 8) lacks proper antecedent basis.
“the transmission function” (lines 8-9) lacks proper antecedent basis.
“calculating the amount of vibration that should be used” (line 10) is indefinite as it is unclear as to what “should be used”. This term is indefinite.
“the principle of minimizing the impact of vibration on the inertial sensor block” (lines 10-11) lacks proper antecedent basis.
The examiner is unable to ascertain the metes and bounds of “Select appropriate anti-vibration details” (line 13). It is unclear what is “appropriate”.  The term is indefinite.
“the output data” (line 13) lacks proper antecedent basis.
“Damper coefficient depends on the material” (line 15) is not an active step.
Claim 5: “the cutoff frequency” (line 2), “the given requirements” (line 3), and “the vibration energy” (line 3) lacks proper antecedent basis.
Claims 2 and 3 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damien (US 2008/0302621).
Regarding claim 1, Damien teaches a passive anti-vibration system for an inertial sensor block of flying instruments in a given space which is limited by a box, including a set of main components: a vibration-proof parts, a center-weighted weights, a resulting jigs, a heavy and an inertial sensor blocks [0002-0003], where: anti-vibration elements are designed with a stainless steel material [0003] located in a square base 12 and a special round rubber 30 (Fig. 3A); wherein the anti-vibration elements have high elastic characteristics, good heat resistance, damping coefficient and appropriate stiffness [0003]; the box is tightly attached (Fig. 3A); the anti-vibration elements are fastened to walls of the box (Fig. 3A); heavy weights and jigs connect vibration-proof components to an inertial sensor unit [0001-0003], which is tightened to prevent mechanical contamination as much as possible; the components are arranged so that the weight is balanced at the center of the system (Fig. 1A), and tightly connected to the vibration-proof parts through screws and bolts (Fig. 1B).  
Regarding claim 2, Damien teaches the passive anti-vibration system for the inertial sensor block of the flying instruments according to claim 1 wherein the entire anti-vibration system is removable during use.  As they are attached by screws, it is clear they can be removed [0003].  
Regarding claim 3, Damien teaches the passive anti-vibration system for the inertial sensor block of the flying instruments according to claim 1, wherein the system utilizes four anti-vibration components (Fig. 1A).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852